Citation Nr: 1511523	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 1, 2009, to September 15, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD from September 16, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

In February 2011, the Board remanded the issues of a rating in excess of 30 percent for PTSD from September 1, 2009, and a TDIU.  In an October 2011 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective September 16, 2009.  Thus, the issues are characterized as on the title page.

New evidence was received by the Board following the most recent certification of the appeal by the Agency of Original Jurisdiction (AOJ).  In a February 2015 statement, the Veteran's representative waived initial AOJ review of such evidence.  See 38 C.F.R. § 20.1304(c). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There was no substantial change in the severity of the Veteran's PTSD from September 1, 2009, until September 16, 2009.

2.  Prior to June 17, 2014, the Veteran's PTSD was primarily manifested by depression, anger with outbursts, anxiety, trouble sleeping, difficulty maintaining effective relationships, flashbacks, some memory impairment, occasional circumstantial speech, some concentration problems, hyperarousal, and intrusive thoughts; such symptoms resulted in occupational and social impairment most closely approximating reduced reliability and productivity.

3.  Beginning June 17, 2014, the Veteran's PTSD has approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood due to such symptoms as depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no greater, for PTSD from September 1, 2009, to September 15, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to June 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating of 70 percent, but no greater, for PTSD beginning June 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Required notice was provided by letter dated in May 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records, and a PTSD evaluation report from a private psychologist have been obtained.  Also, the Veteran was provided VA examinations of his PTSD in May 2011, September 2011, and December 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in providing these examinations, the AOJ substantially complied with the Board's February 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2014 brief, the Veteran's representative argued that a 2008 Board examination was not adequate.  However, in this case the Board is considering the nature and severity Veteran's PTSD beginning September 2009, and any inadequacy in the 2008 VA examination is not prejudicial to the Veteran.  

Also, in a December 2014 letter to VA, the Veteran indicated that he had requested treatment records from private psychiatrists, including Dr. A.G., and that Dr. A.G. still treated the Veteran.  The AOJ had previously made several unsuccessful attempts to obtain treatment records from Dr. A.G., and had informed the Veteran of this in an October 2011 letter.  See 38 C.F.R. § 3.159(e)(1).  The Board contacted the Veteran's representative regarding the December 2014 letter and whether the Veteran wished or intended to submit further treatment records to VA, or whether that Board should proceed with adjudication of the appeal.  The Veteran's representative responded in a February 2015 letter, and did not indicate that the Veteran intended to submit such further records and instead argued for a favorable adjudication of the Veteran's claims.  Thus, the Board will adjudicate the Veteran's increased rating claims on the merits.  

Furthermore, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2010 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, in a statement received on September 16, 2009, the Veteran reported having depression, inability to establish and keep lasting relationships, lack of sleep, periods of heightened anxiety, inappropriate outbursts and aggressive behavior.  He reported having only one friend and losing nearly every job due to termination.  He asserted that recently, after three years of training, he attempted to become a teacher but that his contracts were not renewed at the two schools at which he worked.  He reported that he could not establish any relationships and turned teachers and administrators off with his erratic and offensive behavior.  He further reported not being able to find a job and that teachers and administrators would not recommend him for a teaching position.  He reported having some acquaintances but few real friends.  

In statements dated in March 2010 and September 2011, the Veteran asserted having a disrupted family life with violent arguments and angry outbursts at his ex-wives, children, fellow workers, and friends. 

During his May 2010 Board hearing, the Veteran testified that he had great difficulty holding a job due to his PTSD, that he recently lost a teaching job due to fighting with teachers and the principal, and that he was currently looking for work as a teacher.  He testified that he never fraternized with anyone from work, that he could not find a job, was depressed and angry, did not have any friends, and only had a real relationship with one of his sons.  

In October and November 2009, the Veteran also submitted statements from his friend, D.B., his sister, and his ex-wife, describing the Veteran's behavior and symptomology years prior to September 2009, and reiterating that the Veteran was unemployed and was not able to find a job.

The report of a November 2009 private PTSD evaluation reflects that, on examination, the Veteran was neatly groomed and dressed, presented as very anxious, and had sporadic eye contact.  His thoughts were poorly organized, scattered, and broken, despite the absence of serious cognitive pathology such as delusions or a thought disorder.  He reported problems with memory, particularly short-term memory.  He also described incidents that sounded like flashbacks or dissociative episodes where he would wander off in the middle of a social event and start babbling incoherently or screaming at someone, but would have no memory for these behaviors.  He reported difficulty with concentration and being depressed, and that he had "given thought" to suicide plans.  Beck Depression Inventory indicated severe depression.  The Veteran also reported anxiety attacks in restaurants, during which he fainted, and testing revealed severe and pervasive anxiety.  The Veteran further reported being quick to anger but denied homicidal feelings.  He was noted to have especially endorsed items relating to intrusive memories, psychophysiological hyperarousal, social alienation, anhedonia, sleep disturbance, loss of concentration and memory, and a sense of a foreshortened future.  The Veteran's assigned global assessment of functioning (GAF) score was 35 for "major impairment in several areas such as work or school, family relations, judgement, thinking or mood," "serious impairment in communication or judgment," and "inability to function in almost all areas."  

The examiner stated that the picture presented by the Veteran clearly indicated severe, chronic PTSD, that the level of anger, depression, and suicidality in the Veteran was of concern, and that he continued to have flashbacks and anxiety attacks.  The examiner stated that the Veteran's PTSD had severely impacted his ability to function, that he had been unable to keep a job due to anger issues and unable to stay married, that he had lost his social support system, that his memory was severally compromised, and that he was unable to concentrate.  The examiner further stated that the information presented by the Veteran clearly indicated social and occupational impairment, loss of his social support network, severe affective disturbance, including depression, suicidality, and anxiety, and cognitive difficulty, such as difficulty organizing and presenting thoughts and information and impaired concentration.  The examiner further stated that impulse control was clearly severely impaired in terms of anger, and that the Veteran was not able to contain himself well under stress.  The examiner stated that she would agree with the Veteran that he probably could not find a job due to having alienated so many employers, and that if he could find one, he probably could not keep it.  

On May 2011 VA PTSD examination, the Veteran reported psychiatric symptoms of anger, moodiness, depression, anxiety, fear, and problems with relationships.  It was noted that he was currently in private treatment, and that he was not currently working and last worked as a tutor in 2008.  The Veteran reported being single and not involved in a relationship, having two grown sons, and having a good relationship with his oldest son and a fair relationship with his youngest son.  He reported one close friend, seeing extended family occasionally, having hobbies, and currently being sober but abusing alcohol for years.  On examination, the Veteran's behavior was tense, speech was slow and monotonous, and mood was anxious and depressed, with affect appropriate to mood.  There were no indications of depersonification or derealization, no hallucinations or delusions, and thought process tended to be circumstantial but was easily redirected.  There were no preoccupations or obsessions, no delusions, and he reported having suicidal ideation of a passive nature in in the past year, but no homicidal ideation.  He was fully oriented, had mild problems with attention and concentration resulting in mild short-term memory problems, but long-term memory appeared intact.  Ability for abstract and insightful thinking was with in normal range, and common sense, reasoning, judgement and moral and ethical thinking were within normal limits.  With medication, he was getting about six and a half hours of sleep each night.  He reported having a bad temper, yelling and swearing at his youngest son, and having to control himself from getting into physical altercations.  He felt depressed some to most of the time and anxiety most of the time.  He reported nightmares about once a week.  The Veteran's assigned GAF score was 55, which was noted to be in the moderate range, as he did have some decent relationships and moderate symptoms of PTSD, but his anger could get out of hand from him and he had been having difficulties with relationships for quite a while.  

The VA examiner concluded that the Veteran's psychiatric symptoms were of a moderate nature, with frequency ongoing and no period of remission, and that these symptoms moderately to seriously interfered with employment and social functioning.  There was no impairment of thought process or communication and he was able to maintain personal hygiene and his daily responsibilities.  The examiner reported that the Veteran was no longer very aggressive about finding work because he had had many interviews in the past but had not been able to get a job, and that this was perhaps because of his age.  It was noted that the Veteran did try to help around the house, particularly with yard work and things that his ex-wife, in whose house he lived, could not do physically.  The Veteran had his driver's license and no difficulties driving.  There was occasional decrease in work efficiency and inability to perform occupational tasks during periods of significant stress, but generally satisfactory functioning in routine behavior, self-care, and normal conversation.  

On September 2011 VA examination, it was noted that the VA examiner reviewed the November 2009 private evaluation report and May 2011 VA examination report.  The Veteran reported having positive relationships with his two children, and last being employed at a school in June 2008, but being unemployed since then due to the fact that his contract was not renewed after two years because they questioned his ability to get along with the teachers.  He reported that for relaxation he called people he had not talked to in a while, went to a museum, and, if he had transportation, went to the movies.  He reported having one friend and rarely socializing, although he did enjoy going out to eat with others, even though his finances prevented him from doing so often.  He also had a couple of old work mates he talked to about once a year and some neighbors he associated with.  On examination, the Veteran was dressed casually with good hygiene, eye contact was good, and rapport was easily developed.  He was alert and oriented in all spheres, speech was clear with no errors in articulation, and he described his mood as anxious, with affect congruent.  He denied the presence of delusions or visual or auditory hallucinations, and there was no evidence of a thought disorder.  Judgment and insight seemed fair, and he reported chronic suicidal ideation without plan or intent.  His attention and concentration were good.  He reported depression, anxiety, social isolation, detachment from others, intrusive thoughts and memories weekly, nightmares every couple of months, hyperarousal, and anger.  The Veteran's assigned GAF score was 53.

The examiner stated that the Veteran was occupationally and socially impaired with reduced reliability and productivity due to such symptoms as intrusive thoughts, hyperarousal, and difficulty with anger and social isolation.  He had disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  His PTSD symptoms and depression appeared to have disrupted his relationships with his former wives and co-workers and his ability to maintain gainful employment as a teacher.  

A June 17, 2014, VA mental health consult note reflects that the Veteran was referred for PTSD treatment.  A number of PTSD symptoms were noted, although the Veteran denied ever having attempted suicide, having any thoughts of suicide in the past month, or having suicidal or homicidal ideation, and there was no evidence of delusions.  His GAF score at that time was noted to be 45.  A July 2014 mental health note reflects similar symptoms, and that the Veteran reported cyclical depression with periods of decreased energy and motivation, crying spells, and emotionality; his assigned GAF score was again 45.

On December 2014 VA examination, the Veteran was assessed as having PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported that he lived alone and that he had one friend he socialized with.  He reported teaching "one or two days as a substitute teacher."  He reported that, since his last VA examination, there had been an increase in PTSD symptoms such as anxiety, depression, intrusive memories, nightmares that had resurfaced, anger, guilt, and suicidal ideation.  The Veteran stated that he was still quick to anger in his current one to two days per week teaching job and that, since his last VA examination, he had had an increase in psychotropic medication, which now included Celexa and Depakote.  It was noted that the symptoms associated with his PTSD included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner stated that it was his opinion that, since the Veteran's last VA examination, there had been an increase in the frequency and severity of PTSD symptoms.

In a December 2014 letter, the Veteran stated that, in 2013, his ex-wife and he had a domestic dispute and she had called the police, who removed the Veteran from her home, and that this was an escalation from any previous serious disagreements they had ever had.  

In this case, the Board finds that a rating of 50 percent for PTSD from September 1, 2009, to September 15, 2009, is warranted; a rating in excess of 50 percent is not warranted prior to June 17, 2014; and beginning June 17, 2014, a rating of 70 percent, but no greater, is warranted.

Initially, while the Veteran reported some increased symptomology in his September 16, 2009, statement, the record does not reflect any substantial change in the severity of his PTSD from September 1, 2009, until the date of that statement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent is warranted beginning September 1, 2009.

However, prior to June 17, 2014, a rating in excess of 50 percent for PTSD is not warranted.  During that time period, the Veteran's PTSD was primarily manifested by depression, anger with outbursts, anxiety, trouble sleeping, difficulty maintaining effective relationships, flashbacks, some memory impairment, occasional circumstantial speech, some concentration problems, hyperarousal, and intrusive thoughts.  Such symptoms resulted in occupational and social impairment most closely approximating that with reduced reliability and productivity.  

The Board notes that the November 2009 private examiner determined that there was major impairment in several areas such as work or school, family relations, judgement, thinking or mood, and that the May 2011 VA examiner determined that the Veteran had psychiatric symptoms "of a moderate nature" that resulted in occasional decrease in work efficiency and inability to perform occupational tasks during periods of significant stress, but generally satisfactory functioning in routine behavior, self-care, and normal conversation.  While such functional impairment appears to suggest that approximating the criteria for 70 percent and 30 percent ratings under DC 9411, respectively, the September 2011 VA examiner, after examining the Veteran and reviewing both previous examination reports, determined that the Veteran was occupationally and socially impaired with reduced reliability and productivity due to such symptoms as intrusive thoughts, hyperarousal, and difficulty with anger and social isolation.  Given the September 2011 VA examiner's more complete review of the record, and in light of the evidence as a whole during the period in question, the Board finds the September 2011 VA examiner's assessment of occupational and social impairment to be the most probative.  Moreover, importantly, for the reasons discussed below, the Veteran's PTSD symptoms during this period more closely approximated the severity and nature of those contained in the criteria for a 50 percent rating than those for any higher rating.  

The record does not reflect such symptomatology as obsessional rituals which interfere with routine activities, or any delusions, hallucinations, or other indications of a thought disorder, and his personal appearance and hygiene were consistently normal.  Also, while the Veteran's speech had at times been noted to be somewhat circumstantial, it was not illogical, obscure, or irrelevant.

Furthermore, while the Veteran was noted to have consistently had depression and anxiety, the record does not reflect near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively.  While the June 2009 private examiner stated that the Veteran's PTSD had severely impacted his ability to function, the record as a whole reflects a general ability to function at an independent, appropriate, and effective level.  The Veteran was noted to be able to perform his daily responsibilities, and the May 2011 VA examiner determined that the Veteran had generally satisfactory functioning in routine behavior, self-care, and normal conversation.  Also, on September 2011 VA examination, it was noted that, for relaxation, he called people, went to a museum or the movies, and enjoyed going out to eat with others.  

The Board notes the Veteran's intermittent reports of suicidal thoughts during the time period in question.  He reported suicidal thoughts on November 2009 private examination, passive suicidal ideation on May 2011 VA examination, and chronic suicidal ideation without plan or intent on September 2011 VA examination.  The November 2009 private examiner, while noting that the Veteran reported having "given thought" to suicide plans, determined that the level of anger, depression, and suicidality in the Veteran was of concern.  However, this report is the only such severe assessment of the Veteran's symptomology, and his disability picture as a whole does not reflect such a severe level of suicidality or suicidal ideation.  In June and July 2014, he denied ever having attempted suicide, or having any thoughts of suicide in the past month.  Thus, even considering the Veteran's intermittent reports of these symptoms, the Board finds that the Veteran's symptoms and disability picture, as a whole, most closely reflected those contemplated in the criteria for a 50 percent rating under DC 9411.  

Also, on November 2009 private examination, the Veteran described incidents that sounded like flashbacks or dissociative episodes where he would wander off in the middle of a social event and start babbling incoherently or screaming at someone, but would have no memory for these behaviors.  However, no further specifics of such incidents were provided in that report or elsewhere in the record, and there is no further indication of such behavior.  Rather, the Veteran was consistently noted to be fully oriented, and did not describe such severe symptomology elsewhere.  Thus, the Board does not find this single report of vague incidents to warrant any higher rating than 50 percent in this case. 

The Veteran has also reported anger outbursts and some impaired impulse control, as well as "violent" arguments and angry outbursts at his ex-wives, children, fellow workers, and friends.  However, while the record consistently reflects symptoms of anger and reports of irritability and outbursts, it does not reflect symptomatology of the severity of periods of violence.  In this regard, while the Veteran reported "violent" arguments with his ex-wives, in December 2014, he reported that in 2013 his ex-wife and he had a domestic dispute and she called the police, who removed the Veteran from her home, and that this was an escalation from any previous serious disagreements they had ever had.  While it is unclear what the circumstances of this dispute, which reportedly took place sometime in 2013, were, as this dispute was an escalation from any previous serious disagreements they had ever had, it appears that such previous disputes had not involved violence or other behavior leading to police involvement.

Also, while the record reflects difficulty in establishing and maintaining relationships, it does not reflect inability to establish and maintain effective relationships.  While the Veteran repeatedly reported social and relationship problems, including with family, he consistently reported having at least one close friend, having a good relationship with one son and sometimes both, and some socialization.  In May 2011, it was noted by the VA examiner that the Veteran did have some decent relationships despite his PTSD symptoms, and in September 2011 it was noted that for relaxation the Veteran called people he had not talked to in a while, had a friend, and socialized, though rarely, enjoyed going out to eat with others, and had a couple of old work mates he talked to about once a year and some neighbors he associated with.

Furthermore, while the record reflects difficulty in stressful circumstances, as well as occupational impairment, it does not reflect any symptoms of difficulty in adapting to stressful circumstances (including work or a worklike setting) that would warrant a rating of 70 percent or higher.  In this regard, again, while the Veteran's disability has reportedly interfered with his employment, and while occupational impairment due to his symptoms has been shown, he has still maintained the ability to perform some work teaching at times that he has been able to get jobs.  Moreover, a 50 percent rating under DC 9411 contemplates occupational and social impairment with reduced reliability and productivity, which, as discussed above, the Board finds adequately contemplates the Veteran's difficulty with work due to his PTSD symptomology prior to June 17, 2014.

The Board also notes the Veteran's given GAF scores of 35 on November 2009 private examination, 55 on May 2011 VA examination, and 53 on September 2011 VA examination.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

In this case, the Board finds the VA examiners' GAF score assignments to be of more probative weight than that of the September 2009 examiner.  The September 2009 examiner stated that the Veteran's GAF score was 35 for "major impairment in several areas such as work or school, family relations, judgement, thinking or mood," "serious impairment in communication or judgment," and "inability to function in almost all areas."  However, the examiner did not address the severity of such symptomology, as contemplated in a GAF score of 35, such as impairment in reality testing or communication such as speech at times illogical, obscure, or irrelevant or major impairment in several areas being of the severity of a depressed man who avoids friends, neglects family, and is unable to work.  The record, including the September 2009 examiner's own examination findings, do not reflect symptomatology close to the severity of impairment in reality testing or communication such as speech at times illogical, obscure, or irrelevant.  Also, as discussed above, the record as a whole reflects that the Veteran had friends, had good relations with at least some of his family, and had not been totally unable to work.  Conversely, the VA examiners' GAF scores, indicating symptoms such as circumstantial speech and occasional panic attacks, and social and functional impairment such as having few friends and conflicting with co-workers, are consistent with the Veteran's disability picture as described above.  Thus, the Board finds the later GAF scores, which are consistent with the criteria for a 50 percent rating under DC 9411, to be of higher probative value.  

Therefore, a rating in excess of 50 percent for PTSD prior to June 17, 2014, is not warranted.  

Beginning June 17, 2014, a 70 percent rating for PTSD is warranted.  Beginning with the June 17, 2014, VA treatment note, the record reflects some increased psychiatric symptomology, as well as lower GAF scores of 45 than the most recent previous GAF scores of 55 and 53 on the 2011 VA examinations.  Furthermore, shortly after, on December 2014 VA examination, the Veteran's PTSD was assessed as being productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to such symptoms as depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.  Moreover, at that time, the Veteran reported, and the examiner opined, that, since the Veteran's last VA examination, there had been an increase in the frequency and severity of PTSD symptoms.  Given such increased symptomology, resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning June 17, 2014, the Veteran's PTSD most closely approximated the criteria for a 70 percent rating under DC 9411.

However, at no point has the Veteran's PTSD approximated the criteria for a 100 percent rating.  His PTSD has never been noted to be productive of any symptomatology of the nature and severity of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Also, it has not been shown to be productive of total occupational and social impairment.  Again, even on December 2014 VA examination, the Veteran reported teaching "one or two days as a substitute teacher," and socializing with a friend.   

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by the Veteran's PTSD, as discussed above, such disability is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's PTSD symptoms and functional impairment, such difficulties do not represent an unusual disability picture given the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, a rating of 50 percent for PTSD from September 1, 2009, to September 15, 2009, is warranted, a rating in excess of 50 percent is not warranted prior to June 17, 2014, and beginning June 17, 2014, a rating of 70 percent, but no greater, is warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating of 50 percent, but no greater for PTSD from September 1, 2009, to September 15, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 50 percent for PTSD prior to June 17, 2014, is denied.

A rating of 70 percent for PTSD, but no greater, beginning June 17, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In as reflected in November 2009 and May 2011 statements, the Veteran asserts that he is prevented from securing a substantially gainful occupation due to his PTSD.  He asserts that he was fired from his last teaching job and is not able to find work teaching due to poor evaluations resulting from his anger outbursts, as well as his age. 

In a statement received in September 2009, the Veteran's former employer, J.R. school district, indicated that the Veteran had been employed from August 2006 to June 2008, but that he had last worked in June 2007, and had last been paid in July 2007, and had not earned any money the final 12 months of employment.  The Veteran had been employed as a teacher and substitute teacher, and it was noted that his hours varied based on assignment.  The employer stated that the Veteran had been terminated because he did not work as a substitute teacher in more than 12 months (one full school year).

In a statement received in August 2011, another school, M. Middle School, indicated that it had employed the Veteran full time, with salary, from August 2007 to June 30, 2009, during which time the Veteran worked as a teacher 37.5 hours per week.  When asked the reason for the termination of the Veteran's employment, the employer did not respond.  

In a September 2011 statement, the Veteran asserted that he had been asked not to return to J.R. School District for a third year and tenure acceptance, and that he had been asked not to return after one year as a teacher at M. Middle School due to an argument and angry outburst with a science teacher and the principal.  He further stated that neither employer would provide an acceptable recommendation for hiring.

On examination, the Veteran has been noted to have difficulty with employment due to his PTSD, largely based on the Veteran's own reports of being terminated for incidents related to his PTSD and his inability to be recommended for new jobs due to his PTSD.  However, these assertions of the Veteran have not been verified or supported by any additional evidence.  Also, on December 2014 VA examination, he reported teaching "one or two days as a substitute teacher."

Furthermore, in a January 2015 rating decision, service connection was granted for coronary artery disease, status post myocardial infarction, and in the decision above the Veteran is being granted a rating of 70 percent for PTSD beginning June 17, 2014.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected disabilities.  In so doing, pursue further development of the Veteran's employment history, or any other development deemed necessary.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


